Citation Nr: 9913239	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-23 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's improved death pension benefits were 
properly reduced as of April 1, 1996.


REPRESENTATION

Appellant represented by:	Fred R. Radolovich, attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  The veteran died in December 1995.  The appellant 
seeks benefits as the veteran's surviving spouse.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The appellant requested and was scheduled for a hearing 
before a Member of the Board.  The appellant failed to report 
for the hearing and has not requested that the hearing be 
rescheduled.  Consequently, the appellant's claim will be 
decided on the evidence currently of record.

FINDINGS OF FACT

1.  On her March 1996 claim for improved death pension 
benefits the appellant reported that she had annual dividend 
and interest income of $300.

2.  The appellant received $793 of interest income in 1996.






CONCLUSION OF LAW

The reduction of payments of monthly pension benefits as of 
April 1, 1996, was proper.  38 U.S.C.A. §§ 1503, 1541(b), 
5107 (West 1991); 38 C.F.R. § 3.23, 3.271, 3.272, 3.273 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 1995.  The appellant is his 
widow.  At issue is whether the award of appellant's improved 
death pension benefits was properly reduced as of April 1, 
1996.

The appellant submitted a claim for improved death pension 
benefits in March 1996.  On her application she reported that 
she received annual dividend and interest income of $300.

In March 1996 the appellant was granted pension benefits 
effective from April 1, 1996.  Her reported yearly income was 
$4,422 from Social Security benefits and $300 for interest 
income.  Her reported income was reduced by $510 she spent on 
Medicare.  Based on her income and medical expenses the 
appellant was awarded a monthly pension of $86.

The appellant submitted an Eligibility Verification Report 
(EVR) in February 1997.  On this report the appellant 
indicated that her annual interest income in 1996 was $793.

In a March 1997 decision, the RO took the higher interest 
income for 1996 into consideration and amended the 
appellant's pension benefits.  The RO determined that 
appellant was only entitled to $45 a month pension benefits 
due to her larger than originally reported interest income, 
and reduced the appellant's pension benefits effective from 
April 1, 1996.

The appellant appeared before a hearing officer in July 1997.  
She testified that she could not remember how much interest 
income she had received in 1996.  The appellant stated that 
she would get a statement from her bank with a report of the 
interest she earned in 1996.

In July 1997, the appellant submitted at statement from her 
bank.  This statement confirmed that she had received $793 of 
interest income in 1996.

The rate of improved death pension benefits payments for a 
surviving spouse is calculated by reducing the maximum rate, 
as set forth by statute, by the amount of the surviving 
spouse's annual income.  38 U.S.C.A. § 1541(b); 38 C.F.R. § 
3.23(b). Payments of any kind from any source are counted as 
income during the 12-month annualization period following 
receipt, unless otherwise specifically excluded from income.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a). 

In this case it is clear that the appellant originally did 
not accurately report her interest income for 1996.  The 
appellant has made no assertions as to why the actual amount 
of her 1996 interest income should not be counted in 
determining her pension benefits.  The full amount of 
interest income is includable as countable income.  Since her 
interest income was higher than originally reported, the RO 
properly reduced the appellant's pension benefits to reflect 
her actual income in 1996.  Reduction of the appellant's 
pension benefits effective the date of the initial award, 
April 1, 1996, was proper.  Since the pertinent facts are not 
in dispute and the law is dispositive, the appellant's claim 
must be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Board having determined that the appellant's improved 
death pension benefits were properly reduced as of April 1, 
1996, the appeal is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

